By Judge Robert p. Doherty, Jr.
The police, with weapons drawn and prior to entering a business after business hours to execute a search warrant, were preparing to knock on the door when it opened and a female began exiting the premises. The officer in charge of the search warrant team said in a loud voice, “Police! Search Warrant! Get down on the floor!” This statement was made at least two times and maybe more. The female responded with an expletive, stepped back into the business and lay down on the floor. Either while she was getting onto the floor or immediately thereafter, the police officers entered the premises through the open door and executed the search warrant. Defendant claims that the search is constitutionally invalid and that the evidence obtained as a result of the search should be declared to be inadmissible, because the police failed to “knock and announce” their presence prior to “forcing” their way into the premises. The Commonwealth responds that the search was properly conducted, and the Court agrees.
The “knock and announce” rule is not a prerequisite to the execution of a search warrant as alleged by the Defendant. It is instead, subject to some exceptions, the prerequisite to the use of force in order to physically break into the premises to be searched while executing a search warrant. See Commonwealth v. Viar, 15 Va. App. 490 (1992). Its purpose is to prevent destruction of private property and to alert occupants of the premises to the lawfulness of the entry so that force is not used by the occupants to resist what may appear to them to be an attack on their person or property by unlawful *261intruders. See Johnson v. Commonwealth, 213 Va. 102, 104 (1972). It “discourages violence and volatile confrontations and encourages orderly executions of search warrants.” Park v. Commonwealth, 32 Va. App. 407 (2000), quoting with approval from Hargrave v. Commonwealth, 21 Va. App. 320, 323 (1995). Since the authorities did not use force to break into the Defendant’s premises, the “knock and announce” rule does not apply in this case. The Defendant’s motion to suppress the evidence seized while searching the premises pursuant to the search warrant is denied.